DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY MODULE INCLUDING STACKED OLED PANELS AND MANUFACTURING METHOD AND ELECTRONIC DEVICE THEREOF.

Claim Objections
Claim 6 are objected to because of the following informalities:  
Regarding Claim 6:
In Lines 2-3: The following phrase is grammatically incorrect: “the first display panel or the second display panel where is away from the first bonding layer…”
The examiner submits that this phrase should delete “away from”, and more appropriately read as: “the first display panel or the second display panel away from the first bonding layer…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11, 13, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2004/0150584 to Chuman et al. (from hereinafter Chuman).
Regarding Claim 8, Chuman teaches a display module (Figs. 1-6; e.g. see Fig. 6 reproduced below for convenience), comprising:
a first display panel (11b; see ¶ [0123-141]);
a second display panel (12b; see ¶ [0123-139]) which is located on the first display panel (e.g. second display panel 12b is on a bottom of first display panel 11b, which is consistent with the terminology of applicant’s disclosure [see Fig. 3B & ¶ 072]);
a covering layer (136; see ¶ [0136]) which is located on the second display panel (12b); and
wherein an area (e.g. area of top surface of 118) of the first display panel (11b) is smaller than an area of the second display panel (12b; as evidenced by the inward sloping sidewalls of 118, requiring that the area of the top surface of second display).

    PNG
    media_image1.png
    364
    460
    media_image1.png
    Greyscale


Regarding Claim 11, Chuman teaches the display module as claimed in claim 8, wherein the first display panel (11b) and the second display panel (12b) are organic light emitting diode display panels (i.e. “organic EL display device”; see ¶ [0108-143]).

Regarding Claim 13, Chuman teaches an electronic device (Figs. 1-6; e.g. see Fig. 6 reproduced above for convenience), comprising a display module,
wherein the display module comprises:
a first display panel (11b);
a second display panel (12b) which is on the first display panel (e.g. second display panel 12b is on a bottom of first display panel 11b, which is consistent with the terminology of applicant’s disclosure [see Fig. 3B & ¶ 072]);
a covering layer (136) which is located on the second display panel (12b); and
wherein an area of the first display panel (11b) is smaller than an area of the second display panel (12b; as evidenced by the inward sloping sidewalls of 118, requiring that the area of the top surface of second display).

Regarding Claim 16, Chuman teaches the electronic device as claimed in claim 13[[8]], wherein the first display panel (11b) and the second display panel (12b) are organic light emitting diode display panels (i.e. “organic EL display device”; see ¶ [0108-143]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10, 12, 14-15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuman in view of U.S. Pre-Grant Pub. 2017/0276979 to Li et al. (from hereinafter Li).
Regarding Claim 1, Chuman teaches a manufacturing method of a display module (Figs. 1-6; e.g. see again Fig. 6 reproduced below for convenience), comprising:
providing a first display panel (11b);
forming a first bonding layer (optical adhesive 21; see ¶ [0096-134]) on a side of the first display panel (e.g. bottom of 11b);
providing a second display panel (12b), applying a first device (e.g. inherently required to cure or press the bonding layer in display panel assembly) to bond the second display panel (12b) on the side of the first display panel (11b) where the first bonding layer (21) is formed; and
forming a covering layer (136) on a side of the first display panel (top of 11b) or the second display panel (12b) which is away from the first bonding layer (21).

    PNG
    media_image1.png
    364
    460
    media_image1.png
    Greyscale

Chuman may not explicitly teach forming a second bonding layer on a side of the first display panel (11b) or the second display panel (12b) which is away from the first bonding layer (21).
Li does teach a similar method of forming a display module (e.g. Figs. 1-4; see Fig. 3 reproduced below for convenience) comprising forming a second bonding layer (optical adhesive 8; see ¶ [0019]) on a side of a first display panel (13; see ¶ [0017-23]) or a second display panel (12; see ¶ [0016-19]) which is away from a first bonding layer (15; see ¶ [0019]).

    PNG
    media_image2.png
    301
    482
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to further implement the second optical adhesive (8) of Li with the display panels of Chuman, because Li demonstrates that this optical adhesive layer configuration predictably and beneficially maintains light transmittance of display panels when packaged in protective housings (see Li ¶ [0016, 24, & 28]). 
Furthermore, Li demonstrates that this optical adhesive layer configuration is an art-recognized equivalent for the same purpose of enhancing light transmission in a display package (see MPEP § 2144.06).

Regarding Claim 3, Chuman and Li teach the manufacturing method of a display module as claimed in claim 1, wherein material of the first bonding layer (Chuman 21) and the second bonding layer (Li 8) is optical clear adhesive.

Regarding Claim 4, Chuman and Li teach the manufacturing method of a display module as claimed in claim 1, wherein the first bonding layer (Chuman 21) is located between the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12), the second bonding layer (Li 8) is located on the side of the second display panel (Chuman 12b; Li 12) which is away from the first bonding layer (Chuman 21, between display panels), and the covering layer (Chuman 136) is located on the first display panel (Chuman 11b; Li 13);
wherein an area of the first display panel (11b) is smaller than an area of the second display panel (12b; as evidenced by the inward sloping sidewalls of 118, requiring that the area of the top surface of second display).

Regarding Claim 5, Chuman and Li teach the manufacturing method of a display module as claimed in claim 1,
wherein the first bonding layer (Chuman 21) is located between the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12), the second bonding layer (Li 8) is located on the side of the first display panel (Chuman 11b; Li 13) which is away from the first bonding layer (Chuman 21, between display panels), and the covering layer (Chuman 136) is located on the second display panel (Chuman 12b; Li 12);
wherein an area of the first display panel (Li 13) is larger than an area of the second display panel (Li 12; as evidenced by Li Figs. 1-3).

Regarding Claim 7, Chuman and Li teach the manufacturing method of a display module as claimed in claim 1.
Although Chuman and Li may not explicitly teach that a bonding accuracy of the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12) is 0.1±0.05 mm, before the instant application was filed it would have been obvious to one of ordinary skill in the art to attach the first and second display panels having a bonding accuracy in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range display panel alignment by routine experimentation to predictably enhance display properties. (See MPEP § 2144.05)

Regarding Claim 9, Chuman and Li teach the display module as claimed in claim 8, wherein the display module further comprises a first bonding layer (Li 8) which is located on the first display panel (Chuman 11b; Li 13) and is away from a side of the second display panel (Chuman 12b; Li 12), and a second bonding layer (Chuman 21) which is located between the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12).

Regarding Claim 10, Chuman and Li teach the display module as claimed in claim 8, wherein material of the first bonding layer (Chuman 21) and the second bonding layer (Li 8) is optical clear adhesive.

Regarding Claim 12, Chuman and Li teach the display module as claimed in claim 8.
Although Chuman and Li may not explicitly teach that a bonding accuracy of the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12) is 0.1±0.05 mm, before the instant application was filed it would have been obvious to one of ordinary skill in the art to attach the first and second display panels having a bonding accuracy in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range display panel alignment by routine experimentation to predictably enhance display properties. (See MPEP § 2144.05)

Regarding Claim 14, Chuman and Li teach the electronic device as claimed in claim 13, wherein the display module further comprises a first bonding layer (Li 8) which is located on the first display panel (Chuman 11b; Li 13) and is away from a side of the second display panel (Chuman 12b; Li 12), and a second bonding layer (Chuman 21) which is located between the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12).

Regarding Claim 15, Chuman and Li teach the electronic device as claimed in claim 13, wherein material of the first bonding layer (Chuman 21) and the second bonding layer (Li 8) is optical clear adhesive.

Regarding Claim 17, Chuman and Li teach the electronic device as claimed in claim 1.3
Although Chuman and Li may not explicitly teach that a bonding accuracy of the first display panel (Chuman 11b; Li 13) and the second display panel (Chuman 12b; Li 12) is 0.1±0.05 mm, before the instant application was filed it would have been obvious to one of ordinary skill in the art to attach the first and second display panels having a bonding accuracy in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range display panel alignment by routine experimentation to predictably enhance display properties. (See MPEP § 2144.05)


Claims 2 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuman in view Li, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2004/0245541 to Shitagaki et al. (from hereinafter Shitagaki).
Regarding Claim 2, Chuman and Li teach the manufacturing method of a display module as claimed in claim 1.
Chuman may not explicitly teach wherein after forming the first bonding layer (Chuman 21) the method comprises a step:
applying a second device to perform a defoaming process on the side of the first display panel (Chuman 11b; Li 13) where the first bonding layer (Chuman 21) is formed;
wherein after forming the second bonding layer (Li 8) the method comprises a step:
applying the second device to perform a defoaming process on the first display panel (Chuman 11b; Li 13) and the second display panel (12b) where the second bonding layer (Li 8) is formed.
Shitagaki does teach a similar method of forming a display module (e.g. Figs. 1A-D) comprising after forming a first bonding layer (e.g. 13; see ¶ [0066]) the method comprises a step:
applying a second device to perform a defoaming process (i.e. “to perform degassing”; see ¶ [0066]) on a side of a first display panel (15) where the first bonding layer (15) is formed.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to apply the defoaming process of Shitagaki to the bonding layers of Chuman and Li, because Shitagaki demonstrates that defoaming bonding layers predictably and beneficially protects display devices from contamination and degradation due to air/gas bubbles (see Shitagaki ¶ [0066, 77 & 97]). 

Regarding Claim 6, Chuman, Li, and Shitagaki teach the manufacturing method of a display module as claimed in claim 1, wherein after forming a covering layer (Chuman 136) on the side of the first display panel (Chuman 11b; Li 13) or the second display panel (Chuman 12b; Li 12) away from the first bonding layer (Chuman 21), the method further comprises a step:
applying ultraviolet to perform a curing process (see Shitagaki ¶ [0060]) on the display module.

Allowable Subject Matter
Although not currently claimed, the examiner notes that their thorough search of the prior art evinces that applicant’s Fig. 4 (among other drawings) discloses allowable subject matter.  Specifically, the prior art fails to anticipate or render obvious the disclosed configuration wherein each of the first (10) and second (20) display panels includes a packaging layer (104/204) that completely covers a light emitting layer (103/203) while partially exposing a thin film transistor layer (102/202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892